Citation Nr: 1509255	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, claimed as secondary to service-connected genitourinary disabilities.

2.  Entitlement to service connection for acquired psychiatric disability other than depression, to include posttraumatic stress disorder (PTSD), on a direct basis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.M.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to October 1994.

This appeal to the Board of Veterans' Appeals (Board) initially arose  from a December 2007 rating decision in which the RO awarded service connection for depression as secondary to service-connected genitourinary disabilities, but denied service connection for anxiety disorder as secondary to service-connected genitourinary disabilities.  The Veteran filed a notice of disagreement (NOD) with the denial in February 2008, and the RO issued a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  In January 2013, the Board issued a decision that denied the Veteran's anxiety claim.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Veteran was given the option of having the January 2013 decision vacated and testifying at a new hearing to correct any potential due process errors relating to his June 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2013, he elected to testify at a new videoconference hearing and have the January 2013 decision vacated.  The January 2013 Board decision was vacated in June 2014.

In December 2014, the Veteran and his fiancé testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration. 38 C.F.R. §§ 20.800, 20.1304 (2014).    

Also during the hearing, the Veteran claimed that he has  psychiatric disability, to include PTSD. directly related to service.  The evidence submitted during the hearing relates to such a matter.
 
Consequently, and for reasons made clear, below, the Board has recharacterized the appeal as now encompassing both matters set forth on the title page.  Because the Board is remanding that portion of the appeal relating to the additional diagnosis and theory of entitlement recently raised, the Veteran is not prejudiced by the  Board's action in this regard.  See. e.g., Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions). 

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the December 2014 Board hearing transcript and records from the Portland Vet Center, they are either duplicative of the evidence in the paper claims file or are irrelevant to the matters on appeal

The Board's decision on the secondary  service connection claim for anxiety is set forth below.  The claim for service connection for acquired psychiatric disability other than depression, to include PTSD, on a direct basis, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided  have been accomplished.

2.  There is no competent evidence or opinion to even suggest that an anxiety disorder is in any way medically-related to the Veteran's service-connected genitourinary disabilities. 

 CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, as secondary to service-connected genitourinary disabilities, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a September 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2007 rating decision reflects the initial adjudication  of the claim after issuance of this letter.  Hence, the September 2007 letter-which meets the content of notice requirements of Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided..  Pertinent evidence associated with the claims file, to include the Veteran's paperless, electronic Virtual VA file, consists of the Veteran's service treatment records, VA treatment records, the reports of VA examinations in October 2007 and September 2009, treatment records from the Portland Vet Center; and treatment records (associated with a Social Security Administration (SSA) determination (which are duplicates of VA treatment records on file).  Also of record and considered in connection with the appeal are transcripts of the June 2012 and December 2014 Board hearings, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further RO action on this matter, prior to appellate consideration, is required.  

With respect to the most recent December 2014 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claim (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that there has been substantial compliance with the provisions of 38 C.F.R. § 3.103, and that the hearings were legally sufficient.  

Here, during the July 2012 and December 2014 hearing, the undersigned identified the issue on appeal.  Also, pertinent to this claim, information was solicited regarding the Veteran's disability, why he believed such disability was related to his service-connected genitourinary disabilities, and whether there were any outstanding medical records-to include any records showing an anxiety diagnosis and its relationship to his service-connected disabilities-available; it was explained that such was needed to establish secondary service connection for psychiatric disability in addition to depression.  .  .  Therefore, not only was  the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Significantly, nothing during either hearing gave rise to the possibility that there were any outstanding, existing records relevant to the matter of secondary service connection.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In his August 2007 claim for service connection for depression and anxiety secondary to service-connected genitourinary disability, the Veteran asserted experiencing depression and anxiety because of pain and the fear of losing his remaining testicle.  In other written statements, the Veteran has reiterated this belief.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  

Pertinent post-service treatment records include the report of an October 2007 VA mental disorders examination.  During that examination, the Veteran reported that he has not received any mental health treatment regarding his depression and anxiety.  He reported that he is depressed over the removal of one of his testicles; however he reported anxiety and worry in relation to personal family matters.  The examiner noted that the Veteran did not endorse anxiety symptoms with regards to losing the remaining testicle, but noted the statement in the file from the Veteran regarding his depression and anxiety with regards to losing the remaining testicle.  Mental status examination was essentially unremarkable.  Depressive disorder not otherwise specified (NOS); and anxiety disorder NOS were diagnosed.  The examiner's impression was that the Veteran was experiencing mild, transient depression, related to his service-connected genitourinary disabilities; and anxiety symptoms mainly related to family issues.

On November 2008 VA psychological assessment, the examiner noted that the Veteran was not a reliable historian.  She noted that the Veteran exhibited moderate major depression; and had significant anxiety.

During a  September 2009 VA mental health examination for evaluation of depression, the Veteran then denied  suffering from symptoms of anxiety.  Axis I diagnoses included anxiety disorder NOS, in remission.  The examiner indicated  that the Veteran did not currently suffer from an anxiety disorder.

During the June 2012 Board hearing, the Veteran reiterated in testimony that he is not currently receiving any treatment for his psychiatric disability.  He was notably vague regarding whether or not any current anxiety was related to the removal of his testicle. 

During the December 2014 Board hearing, the Veteran testified that the removal of his testicle has caused his anxiety.  He suggested that his counselor from the Vet Center indicated that he had difficulty sleeping because of his testicle.

Treatment records from the Portland Vet Center dated from March 2013 to August 2014 reflect a diagnosis of chronic anxiety, but no comment linking such diagnosis to genitourinary disability(ies).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for secondary service connection for anxiety disorder must be denied.

At the outset, the Board notes that under current case law, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, while the September 2009 VA examiner noted that the Veteran does not currently exhibit an anxiety disorder, the prior medical evidence of record-i.e., the report of the October 2007 VA mental health examination reflecting a diagnosis of anxiety disorder-is sufficient to establish the presence of the currently-claimed  disability within the meaning of McClain.  Moreover, more  recent treatment records from the Portland Vet Center reflects a diagnosis of anxiety disorder.

The Board notes, however, that there is no competent evidence or opinion to even suggest that an anxiety disorder is in any way medically-related to the Veteran's service-connected genitourinary disabilities.  In fact, the only medical opinion to address the etiology of the Veteran's anxiety disorder-that of the October 2007 VA examiner-does not support the claim.  As indicated, the October 2007 VA examiner attributed the anxiety disorder to the Veteran's personal family matters.  

Significantly, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that actually supports the claim-i.e., one that even suggests that there exists a medical relationship between an anxiety disorder and service-connected genitourinary disabilities, as alleged.  As noted, the most recent treatment records from the Portland Vet Center, dated from March 2013 to August 2014 document a diagnosis of anxiety, only, with nothing to indicate that such disorder is etiologically related to any service-connected genitourinary disability.

Furthermore, as regards to any direct assertions by the Veteran and/or his representative as to the etiology of an anxiety disorder, the Board finds that such assertions provide no basis for allowance of the claim.  

The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, a lay person without appropriate medical training and experience simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Here, the matters of diagnosis and medical etiology of the disability at issue are complex matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for anxiety disorder, as secondary to service-connected genitourinary disabilities, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for anxiety disorder, claimed as secondary to service-connected genitourinary disabilities, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.  

As previously discussed, the Veteran originally contented that his anxiety was secondary to his service-connected genitourinary disability.  However, the Veteran now claims that he has psychiatric disability that is o related to in-service events.  When determining service connection, all applicable theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Veteran asserts that he has PTSD related to in-service stressor incidents that occurred while stationed in the Southwest Asia theatre of operation.  The Veteran's Form DD 214 documents that he was a refrigeration mechanic and was stationed in the Southwest Asia theatre of operations.  

The claims file reflects that the RO has considered direct service connection in addressing the claim for service connection for anxiety, but has not explicitly considered the Veteran's entitlement to service connection for PTSD-a psychiatric diagnosis now of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Because the AOJ has not specifically considered service connection for an acquired psychiatric disorder other than depression as directly related to service, to avoid any prejudice to him, this matter is being remanded for l AOJ consideration.  See Bernard v. Brown, 4 Vet App. 384, 394 (1993).  The Board also finds that further development of the matter is warranted. 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

The evidence needed to establish the occurrence of an in-service stressor  has typically varied depending on whether a veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and, generally, no further development or corroborative evidence is required.  If, however, VA determines either that a veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor; instead, the record must contain evidence that corroborate his testimony or statements.  See 38 C.F.R. § 3.304(f).

However, an amendment to the PTSD regulation promulgated during the course of the appeal provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2014); 75 Fed. Reg. 39843 - 39852 (July 13, 2010). 

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor related to the Veteran's "fear of hostile military or terrorist activity."  In such instances, in lieu of verifying any reported, in-service stressor(s), a medical opinion concerning the adequacy of the stressor(s), and the relationship between the stressor(s) and a veteran's symptoms, is obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

Pertinent to the above, in December 2014, the Veteran submitted records from the Portland Vet Center dated from March 2013 to August 2014 that reflect diagnoses of anxiety and PTSD.  During the sessions, the Veteran reported that while deployed in the Persian Gulf he experienced Scud missiles flying overhead some of which hit his base.  He indicated that sirens were going off frequently with the constant perceived threat of death.  The counselor seems to suggest that the Veteran suffers from chronic PTSD and anxiety due to his in-service experiences.  The Board notes, however, this opinion is not definitive and does not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Although the Veteran's treating provider at the Portland Vet Center has generally indicated that the Veteran has PTSD related to service in the Southwest Asia theatre of operations, the clinical records do not explicitly address whether fear associated with exposure to hostile military activities has resulted in PTSD. 

Accordingly, the Board finds that the Veteran should be afforded a VA examination to obtain a medical  opinion addressing whether fear associated with exposure to hostile military activities has resulted in PTSD.  Moreover, given the diagnoses of other acquired psychiatric disabilities of record, an opinion as to whether any diagnosed psychiatric disability other than PTSD is medically-related to service-to include any such fear-would  helpful in resolving this aspect of the appeal, as well.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include , to include any updated records from the Portland Vet Center.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remanding on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should explain what is needed to establish service connection for PTSD.  The  AOJ should also specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.   

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file all records of treatment of the Veteran from the Portland Vet Center.

2.  Furnish to the Veteran and his representative a letter  requesting  that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records.

In the letter, explain what is needed to substantiate a claim for service connection for PTSD, as well as any other acquired psychiatric disability other than depression on a direct basis.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders psychiatric examination, by a psychiatrist or psychologist.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies  (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a)  Based on examination of the Veteran, and consideration of the entire record, to include any psychological testing results, the examiner should identify all psychiatric disorders-other than depression, and in accordance with the DSM-IV-present at  any time since August 2007 (even if currently resolved). 

b)  If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying  the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically indicate whether the Veteran's PTSD results from fear of hostile military or terrorist activity during his military service (to include indicating whether such is  adequate to support a diagnosis of PTSD, and whether his symptoms are related to such fear).

c)  If acquired psychiatric disability other than PTSD and depression is diagnosed, for each such diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability had its onset during, or is otherwise medically related to, his active military service. 

In addressing the above, the examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence-to include, for the sake of efficiency, evidence submitted during the Board hearing (notwithstanding the waiver) and legal authority.

5.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


